DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
Election/Restrictions
Claims 9-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/16/2019.
Response to Amendment and Status of Claims
Applicant's amendment, filed 10/02/2020, has been entered. Claims 1 and 7 are amended, no claims are newly cancelled, claims 9-20 remain withdrawn as described above, and claim 21 is newly added. Accordingly, claims 1, 3-5, and 7-21 are pending with claims 1, 3-5, 7, 8, and 21 considered in this Office Action.
Applicant’s specification amendment, filed 10/02/2020 is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 8, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “conventional fillers”. It is unclear what materials Applicant intends to constitute “conventional” as there is no definition provided in the original disclosure. The person of ordinary skill in the art would not understand what ‘conventional’ fillers are included by the claims and the public would therefore not be informed of the boundaries of what constitutes infringement of the patent (MPEP 2173 3rd paragraph). Moreover, what is considered ‘conventional’ will necessarily vary from person to person as well as vary over time. As such, the metes and bounds of the claims are indefinite. In the interest of furthering prosecution, the claims have been interpreted such that any filler disclosed by the prior art will be taken to be conventional in view that said filler or fillers are disclosed in the prior art (i.e., they are known).
Claims 4 and 5 require a ‘thermal processor’. It is remains unclear what a ‘thermal processor’ is and there is no accompanying definition provided by Applicant. The person of ordinary skill in the art would not be apprised of the metes and bounds of the claim due to an inability to identify what a ‘thermal processor’ would be. In the interest of furthering prosecution, the specification does appear to identify a rotomill or hammermill in Paragraph 009 (as is now reflected in claim 21 which is not included in this rejection). However, the claims have been interpreted to require any processing equipment (singularly or in combination) possessing the capability to change temperature and operate under negative air pressure in view of the claim language directed to ‘thermal’. Additional comments are found in the “Response to Arguments” section of this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code, Graham v. Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Monte (U.S. 8,591,646; Of Record), in view of Colic (U.S. 7,594,996; Of Record), in further view of Garrick (U.S. 8,945,443; Of Record).
Regarding claim 1, Monte teaches a method of making a construction material, such as a roofing shingle (Col. 2 line 37) comprising at least one binder and at least one oil-containing filler (Col. 3 lines 30-33). Specifically, Monte teaches that the binder may be asphalt (Col. 4 lines 34-44; meeting claimed bituminous tar) and that the oil-containing (Col. 5 lines 52-53) filler may be waste drilling mud (Col. 6 lines 10-25) in an amount of oil-containing filler to binder from about 10:1 to about 1:1, preferably about 4:1 to about 1:1, (Col. 5 lines 18-22) which overlaps the instantly claimed proportions.
Monte further describes other fillers (Col. 4 lines 61-67) which lower the consumption of more expensive binder material and/or improve some properties of the resulting composition (Col. 4 lines 61-67). The person of skill in the art would appreciate the lower consumption of more expensive binder material to be advantageous. Monte also describes specific examples of suitable filler at Col. 5 lines 5-17 that includes clays such as bentonites, kaolinites, aggregates such as sand, gravel, crushed stone, slag, minerals such as gypsum, borate, potash, vermiculite, flyash, and other materials (any one or more meeting claimed ‘conventional fillers’).

In view that Monte describes the advantage of ‘lower consumption of more expensive binder material’ as well as ‘improve some properties of the resulting composition’ (Col. 4 lines 61-67), it would be obvious to the person of ordinary skill before the effective filing date of the claimed invention to routinely determine the optimum ratio of drill waste solids to filler such that the drill waste solids to conventional filler are mixed in a ratio of 1:4 to 4:1 (i.e. 20% to 80% filler to 80% to 20% drilling waste solids) by weight of the conventional filler.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, it has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05.
Monte fails to expressly disclose that the drilling waste solids have been processed using one or more solids-liquids separating devices.
Colic teaches a system and process for recovering and/or cleaning waste petroleum products (Abstract and Figure 1). Specifically, Colic teaches at Col. 4 lines 7-21 that in one embodiment the mixture of fluidized petroleum, solids contaminants, and dispersion fluid (meeting ‘drilling waste solids’ as claimed; see Col. 5 lines 27-40 and Example 5 which 
It would be obvious to the ordinarily skilled artisan to use a solid-liquid separating device, such as the tank of Colic, to separate the drilling waste solids from the drilling waste fluids as the settling of the mixture would not require expensive solvents or mechanical energy (like a rotor and/or centrifuge) to separate the recyclable sand (waste solids).
Additionally, Monte fails to expressly disclose that the drilling waste solids are milled to a consistent uniform particle size prior to mixing the drilling waste solids with bituminous tar. However, Monte appreciates that particle size is a result effective variable (Col. 5 lines 29-38).
Garrick teaches a process for utilizing waste drill cuttings in plastics where a technique is disclosed to treat the oil contaminated sands wherein the solid particles are placed in a cylindrical mill that grinds the waste drill cuttings debris (Col. 2 lines 1-10 and Col. 2 lines 48-60) such that the milled drill cuttings can be provided in a particle size and density suitable for use as a filler while reducing the need for landfilling of the waste drill cuttings (Col. 2 lines 44-52).
Garrick is analogous art to the teachings of Monte because both references are directed to the field of oil-contaminated sand recovery and processing.
The ordinarily skilled artisan would find it obvious to use the milling process of Garrick to treat the drilling solids of Monte so as to provide the solids with a particle size and density suitable for incorporation into an asphalt mixture while providing a reuse of the waste drilling solids so that they do not end up in a landfill. 
To be clear, the combination of the teachings of Monte, Colic, and Garrick would be prima facie obvious to a person of ordinary skill in the art at the time the invention was effectively filed because all three references are directed to the reclamation of waste drilling material and the use of waste drilling fluid for asphaltic products such as roofing material is a standard endeavor within the art. Compellingly, the inclusion of waste drilling solids of controlled 
Regarding claim 3, Monte, Colic, and Garrick teach the method as applied to claim 1 above but Monte fails to expressly disclose that the drilling waste solids have been washed by a diluent wash process and/or previously dried using a thermal solids dryer.
Colic teaches a system and process for recovering and/or cleaning waste petroleum products (Abstract and Figure 1). Specifically, Colic teaches at Col. 8 lines 8-15 that in the past waste streams have been treated with diluents as part of a blending process intended to enable material flowability and transfer. It would be obvious to the ordinarily skilled artisan to use a diluent to wash the waste drilling solids so as to enable material flowability and transfer for easier incorporation with the bituminous asphalt binder of Monte.
Regarding claim 4, Monte, Colic, and Garrick teach the method as applied to claim 1 above but Monte fails to expressly disclose that the drilling waste solids have been previously processed using a thermal processor.
Colic teaches a system and process for recovering and/or cleaning waste petroleum products (Abstract and Figure 1). Specifically, Colic teaches at Col. 9 lines 7-30 that the sludge material and composite material (meeting claimed drilling waste solids) is drawn off by pumping into a vacuum truck and then processing through coker equipment. The vacuum truck and coker equipment of Colic is taken to meet the claimed ‘thermal processor’ as coker equipment would be capable of changing temperature.
Regarding claim 5, Monte, Colic, and Garrick teach the method as applied to claim 4 above and Colic teaches the use of vacuum which is a negative air pressure environment.
Regarding claim 7, Monte, Colic, and Garrick teach the method as applied to claim 1 above and Garrick further teaches that the powdered cuttings are sorted to produce a grade of powder at <300 micrometers (Col. 6 lines 29-34).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Monte, Colic, and Garrick as applied to claim 1 above, and further in view of Graham et al. (U.S. 4,895,754; Of Record).
Regarding claim 8, Monte, Colic, and Garrick teach the method as applied to claim 1 above but fails to teach that the resulting mixture has a viscosity of greater than 100 cP.
Graham et al. (hereinafter “Graham”) teaches an oil-treated mineral filler for asphalt where the combination of the oil-treated mineral filler and asphalt has a viscosity of no more than 5000 cPs (which is the same as cp; both notations represent the unit centipoise) (Col. 2 lines 42-43). Graham further teaches that a greater concentration of filler allows less of the much more expensive asphalt to be incorporated (Col. 1 lines 44-46) and that the composition is suitable for making roofing shingles (Col. 1 lines 5-6).
Therefore, it would be obvious to the ordinarily skilled artisan at the time the invention was made to ensure that the composition of Monte did not have a viscosity less than 100 and not more than 5000 centipoise so that the mixture is suitable for roofing shingles and less expensive than higher concentration asphalt mixtures.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Monte, Colic, Garrick as applied to claim 4 above, and further in view of Garrick et al. (U.S. 2004/0144405).
Regarding claim 21, Monte, Colic, and Garrick teach the method as applied to claim 4 above but are silent to the use of a rotomill or hammermill.
Garrick et al. (hereinafter “’405”) teaches an apparatus and method for treating contaminated waste products, such as drill cuttings and specifically teaches that drill cuttings are typically processed using a rotary mill, which would be understood by persons of skill as a rotomill (Paragraphs 0002 and 0006). It would be obvious to the person of ordinary skill in the .
Response to Arguments
Applicant's arguments filed 10/02/2020 have been fully considered but they are not persuasive.
In response to the arguments directed to the maintained 112b rejection over the language ‘thermal processor’, Examiner has fully considered Applicant’s arguments but respectfully maintains that the language is indefinite. Even though Applicant urges that it is a term of art, Examiner respectfully disagrees and notes that Applicants are permitted to be their own lexicographers. As such, the presence of this terminology in various issued patents is not indicative that the term means the same thing across all of them or would be understood to have a common meaning. In the instant case, ‘thermal processor’ is not provided a definition and is so broad as to encompass any processing equipment or even reaction with the capability to change temperature. For example, if the drilling waste solids are at any point left in the sun, would this be sufficient to render them ‘previously processed using a thermal processor’? Notably, new claim 21 is not rejected as being indefinite.
In response to Applicant’s arguments regarding the prior art, the perceived deficiencies of the prior art in meeting the limitations of the amended claims are believed to be addressed by the rejection as modified above. 
With regard to Applicant’s argument that the teachings of Colic, Garrick, and Graham teach nothing related to the tar material claims, Examiner respectfully disagrees and maintains that all of the applied references are analogous art for the reasons explained above. To be clear, the Colic, Garrick, and Graham references do not have to expressly teach the inclusion of tar material (bituminous material) and/or the adaptation of this material for roofing use as asserted by Applicant because these features were taught by the primary reference (Monte). There is no teaching away from the proposed combination such that the Colic, Garrick, and 
Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schulz (U.S. 4,235,728; directed to drilling fluids including bituminous coals that are dried prior to use and ground in a hammermill).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738